Case 8:19-cr-00039-PX Document1 Filed 01/28/19 Page 1 of 3

geen Paya cele
@) KNO: USAO 2018R00523 wee TRICT OF

IN THE UNITED STATES DISTRICT COURT. 9 SAN 28 PHY 54
FOR THE DISTRICT OF MARYLAND aes

 

   

At apo tClee
Eee ¢..
UNITED STATES OF AMERICA * O
* Songs & = DF PUT
Vv. 2 CRIMINAL NO. A
* PX (Gor 3
JEAN BUTEAU REMARQUE, * (Possession of Child Pornography,
* 18 U.S.C. § 2252 A(a)(5)(B);
Defendant * Forfeiture, 18 U.S.C. § 2253)
*
RREKKEK
INDICTMENT
COUNT ONE

(Possession of Child Pornography)
The Grand Jury for the District of Maryland charges that:
On or about July 17, 2018, in the District of Maryland, the defendant,
JEAN BUTEAU REMARQUE,

did knowingly possess any material that contained an image of child pornography, as defined in
18 U.S.C. § 2256(8), which image had been mailed, shipped, and transported using any means
and facility of interstate and foreign commerce and in and affecting interstate and foreign
commerce by any means, including by computer, and that was produced using materials that had
been mailed, shipped, and transported in and affecting interstate and foreign commerce by any

means, including by computer.

18 U.S.C. § 2252A(a)(5)(B)
Case 8:19-cr-00039-PX Document1 Filed 01/28/19 Page 2 of 3

FORFEITURE ALLEGATION
The Grand Jury for the District of Maryland further finds that:
1. Pursuant to 18 U.S.C. § 2253, upon conviction of the offense set forth in Count
One of this Indictment, in violation of 18 U.S.C. § 2252A, the defendant,
JEAN BUTEAU REMARQUE,
shall forfeit to the United States of America:

a. Any visual depiction described in 18 U.S.C. § 2252A, or any book,
magazine, periodical, film, videotape, or other matter which contains any such visual depiction,
which was produced, transported, mailed, shipped, or received in violation of Title 18, United
States Code, Chapter 110;

b. Any property, real or personal, constituting or traceable to gross profits or
other proceeds obtained from the offense; and

Ce Any property, real or personal, used or intended to be used to commit or to
promote the commission of the offense.

2: If, as a result of any act or omission of the defendant, any of the property

described above:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided

without difficulty,
Case 8:19-cr-00039-PX Document1 Filed 01/28/19 Page 3 of 3

the United States of America, pursuant to 21 U.S.C. § 853(p), as incorporated by 18 U.S.C.

§ 2253(b), shall be entitled to forfeiture of substitute property.

18 U.S.C. § 2253

Kefot &. Hun|po

 

Robert K. Hur f
United States Attorney
A TRUE BILL: =
SIGNATURE REDACTED eee
rureperson
